United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2689
                                     ___________

James H. Hampton,                    *
                                     *
                   Appellant,        * Appeal from the United States
                                     * District Court for the Eastern
      v.                             * District of Missouri.
                                     *
K. Jenkins; J. Rosenberg; Unknown    *      [UNPUBLISHED]
Lawrence,                            *
                                     *
                   Appellees.        *
                                ___________

                               Submitted: January 5, 2000

                                    Filed: January 12, 2000
                                     ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       James H. Hampton, a Missouri death row inmate, appeals the district court's
adverse grant of summary judgment on Hampton's 42 U.S.C. § 1983 action. Hampton
also appeals the district court's adverse ruling on Hampton's motion to disqualify the
district court judge. Having considered the record, we are satisfied the district court
properly dismissed Hampton's action for the reasons stated in its order and did not
abuse its discretion in denying Hampton's disqualification motion. We thus affirm on
the basis of the district court's rulings without further discussion. See 8th Cir. R. 47B.
       Additionally, we grant appellees' motion to supplement the record and deny
Hampton's motion to deduct the partial filing fee for this appeal from monies paid for
his district court filing fee.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-